FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUFINO FLORES-VELASQUEZ,                         No. 05-76017

               Petitioner,                       Agency No. A038-085-975

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Rufino Flores-Velasquez, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Montes-Lopez v. Gonzales, 486 F.3d 1163,

1165 (9th Cir. 2007), and we deny the petition for review.

      Flores-Velasquez does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1995 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      Contrary to Flores-Velasquez’s contention, he is ineligible for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See 8

C.F.R. § 1212.3(f)(5); see also Abebe v. Mukasey, 554 F.3d 1203, 1207 & 1208 n.7

(9th Cir. 2009) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                    05-76017